Citation Nr: 0209981	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a compensable disability 
rating for service-
connected bilateral pes planus.

(The issue of entitlement to service connection for skin 
disability will be addressed in a subsequent Board decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1985 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1998, a statement of the case was issued in 
February 1999, and a substantive appeal was received in 
February 1999.  

The Board is undertaking additional development on the issue 
of service connection for skin disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099-
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDING OF FACT

The veteran's service connected bilateral pes planus is 
manifested by complaints of pain, but without clinical 
evidence of pain on manipulation; the weight-bearing line is 
not over or medial to the great toe, nor is there inward 
bowing of the tendo achillis.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Code 5276 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
compensable rating.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and April 2001 letter from the RO have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The April 2001 letter 
also adequately informed the veteran of the type of evidence 
he is responsible for obtaining and what VA would do to 
assist him in obtaining evidence.  See generally Quartuccio 
v. Principi, No. 01-997 (Vet. App. June 19, 2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met. 

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and an April 2001 VA examination 
and X-ray report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The September 1998 rating decision granted service connection 
for bilateral pes planus and assigned a noncompensable rating 
effective May 1998.  The present appeal involves the 
veteran's claim that the severity of his service-connected 
bilateral pes planus warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his bilateral pes planus is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 5276.  
Under this regulatory provision, a noncompensable rating is 
warranted where the flatfoot is mild with symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted the flatfoot is moderate; weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.

Turning to the record, the service medical records indicate 
that the veteran complained of pain in his feet in service.  
Separation examination showed that the veteran was diagnosed 
as having bilateral pes planus.  

VA examination report in April 2001 noted that the veteran 
complained of chronic bilateral foot pain over the last 17 
years.  The veteran reported that he tried inserts with 
little relief.  He indicated that in recent years he had gone 
to wearing sneakers or flat sandals, which appear to work 
better than anything else worn.  The veteran reported that he 
currently worked  construction type work and stated that at 
the end of the day when takes his shoes off his feet feel 
immediately better.  He did not complain of weakness, 
stiffness, swelling or lack of endurance.

Clinical examination revealed the veteran to be obviously 
flatfooted with a complete collapse of arch.  No limp was 
noted.  No marked change in angulation of Achilles tendon was 
reported, and no painful motion was reported.  The examiner 
reported that there was no additional limitation of function 
due to pain, fatigue, weakness, etc.  Callosities were noted 
on the medial aspect of the great toes, but no skin 
breakdown.  The Achilles tendon was without change on weight-
bearing or non weight-bearing alignment.  No gross 
malalignment of the forefoot was noted..  The April 2001 X-
ray report indicated that the veteran's bilateral feet were 
normal.  

While the Board acknowledges that the veteran does suffer 
from bilateral pes planus which no doubt results in some 
symptomatology, after reviewing the record the Board 
concludes that the preponderance of the evidence is against a 
finding that the pes planus is more than mild in degree.  
While the veteran has reported some pain on use, clinical 
examination revealed no inward bowing of the achillis tendon, 
and the weight-bearing line was not over or medial to the 
great toe.  There was also no report of pain on manipulation.  
The criteria for a 10 percent rating have therefore not been 
met.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Should the veteran's pes planus 
disability increase in severity in the future, he may advance 
a claim for an increased rating. 


ORDER

Entitlement to assignment of a compensable rating for 
bilateral pes planus is not warranted.  To this extent, the 
appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

